United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 March 6, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 04-41309
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                          Plaintiff-
                                                          Appellee,

                                                 versus

ARTURO LOPEZ-NINO,

                                                                                        Defendant-
                                                          Appellant.

                      ---------------------------------------------------------------
                           Appeals from the United States District Court
                                  for the Southern District of Texas
                                    USDC No. 5:04-CR-658-ALL
                      ---------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Arturo Lopez-Nino appeals from his guilty-plea conviction for illegal reentry of a deported

alien, in violation of 8 U.S.C. § 1326. He argues that his sentence should be vacated and remanded

because the district court sentenced him under the mandatory guidelines scheme held unconstitutional

in United States v. Booker, 125 S. Ct. 738 (2005).



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The district court committed “Fanfan” error by sentencing Lopez-Nino pursuant to a

mandatory guidelines scheme. See United States v. Walters, 418 F.3d 461, 463-64 (5th Cir. 2005).

Although Lopez-Nino contends that such error is structural, this argument is foreclosed by circuit

precedent. See id. at 463.

       The Government concedes that Lopez-Nino preserved his Fanfan claim. As such, this court

reviews the claim for harmless error. See id. at 464. There is no indication in the record that the

district court would have imposed the same sentence had the guidelines been advisory rather than

mandatory. Accordingly, we VACATE the sentence and REMAND for resentencing in accordance

with Booker.

       Lopez-Nino also challenges the constitutionality of 8 U.S.C. § 1326(b). His constitutional

challenge is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998). Although

Lopez-Nino contends that Almendarez-Torres was incorrectly decided and that a majority of the

Supreme Court would overrule Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), we have repeatedly rejected such arguments on the basis that Almendarez-Torres remains

binding. See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct.

298 (2005). Lopez-Nino properly concedes that his argument is foreclosed in light of Almendarez-

Torres and circuit precedent, but he raises it here to preserve it for further review. Accordingly,

Lopez-Nino’s conviction is AFFIRMED.

       CONVICTION AFFIRMED; SENTENCE VACATED; CASE REMANDED.